Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 18, 2020

                                      No. 04-20-00116-CR

                                     Anton Jamail HARRIS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR3427
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
        Accordingly, it is ORDERED that appellant show cause in writing within ten (10) days
of the date of this order that either: (1) the $205.00 filing fee has been paid and the docketing
statement has been filed; or (2) appellant is entitled to appeal without paying the filing fee. See
TEX. R. APP. P. 20.1. If appellant fails to respond within the time provided, the appeal will be
dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court